                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

LANCE GERALD MILLIMAN,                           )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   Case No. 6:21-CV-03119-MDH
                                                 )
HOWELL COUNTY, MISSOURI, et al.,                 )
                                                 )
                      Defendants.                )

                                            ORDER

       Before the Court is Defendants Howell County, Missouri’s and Michael P. Hutchings’

Motion to Dismiss. (Doc. 22). Plaintiff did not respond to the instant Motion. For the reasons set

forth herein, the Motion is GRANTED.

                                       BACKGROUND

       This case is brought as a civil rights action under 42 U.S.C. § 1983. Plaintiff’s Complaint

sets forth this civil action seeking money damages, injunctive, and declaratory relief against the

defendants for committing acts, under color or law, which deprived the plaintiff of rights secured

under the United States Constitution. (Doc. 3, p. 1). Defendants are Howell County, Missouri;

Associate Circuit Court Judge, 37th Judicial Circuit Robert David Ray; Howell County prosecutor

Michael P. Hutchings; public defender Bethany Hanson Turner; Missouri State Highway Patrol

trooper Scott L. Nelson; and Missouri Highway Patrol commercial vehicle inspector Levi Stoops.

       Plaintiff previously worked as a commercial truck driver. In 2010, Milliman was pulled

over by a Missouri highway patrol commercial vehicle inspector while driving his commercial

truck through Andrew County, Missouri. Milliman was cited for operating as an interstate motor

fuel user without being properly licensed or having purchased the appropriate permits, and for



                                                1

         Case 6:21-cv-03119-MDH Document 33 Filed 09/09/21 Page 1 of 5
failing to keep a proper driver’s logbook, in violation of several Missouri state laws. On February

26, 2011, Milliman was again driving his commercial truck through Missouri, and he pulled into

an open weigh station in Howell County. A Missouri highway patrol commercial vehicle inspector

inspected Milliman’s logbook, license, permits, and bills of lading, and told Milliman that a state

trooper was on his way to speak with Milliman. Defendant Nelson, a Missouri State Highway

patrol trooper, arrived on the scene shortly thereafter and placed Milliman under arrest based on

the outstanding warrant from Andrew County. Nelson searched Milliman’s truck and found

marijuana and drug paraphernalia. Milliman was charged in Howell County with possession of

marijuana, driving under the influence, possession of drug paraphernalia, and failure to keep a

proper logbook. Plaintiff alleges a wide range of constitutional violations against all defendants,

including claims under the First Amendment, Fourth Amendment, Fifth Amendment, Sixth

Amendment, and Fourteenth Amendment.

                                            STANDARD

       Fed. R. Civ. P. 12(b)(6) permits a party to move for dismissal of a cause of action that

“fail[s] to state a claim upon which relief may be granted.” The notice pleading standards contained

in Rule 8(a)(2) require only “a short and plain statement showing that the pleader is entitled to

relief.” However, the “complaint must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (internal

quotations and citation omitted). This requirement of facial plausibility means that the factual

content of the Complaint’s allegations must “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Cole v. Homier Distrib. Co., 599 F.3d 856,

861 (8th Cir. 2010) (quoting Iqbal, 556 U.S. at 677).




                                                  2

         Case 6:21-cv-03119-MDH Document 33 Filed 09/09/21 Page 2 of 5
                                          DISCUSSION

       The claims set forth in this underlying lawsuit by Plaintiff, Lance Milliman, have already

been adjudicated in one or more opinions handed down by the United States District Court for the

District of Minnesota, which was affirmed on appeal by the United States Court of Appeals for the

Eighth Circuit. See Milliman v. Driver License Compact Comm’r, Case No. 16- cv-1209, 2016

U.S. Dist. LEXIS 126763 (D. Minn. May 23, 2016). In an action against the same Missouri and

Minnesota officials named in the above-captioned suit, including Howell County, Mr. Milliman

asserted claims under 42 U.S.C. § 1983 based on the same factual allegations. The District Court

in Minnesota found that it lacked personal jurisdiction over Howell County and Hutchings but

dismissed Mr. Milliman’s claims against both with prejudice because the defects in his claims

could not be cured by amendment. Id. at 17. Specifically, the District Court found that Hutchings

was entitled to prosecutorial immunity and all applicable statutes of limitations barred Mr.

Milliman’s claims against Howell County. Milliman v. Driver License Compact Comm’r, Case

No. 16-cv-1209, 2016 U.S. Dist. LEXIS 126783 (D. Minn. Sept. 16, 2016). On appeal, the Eighth

Circuit summarily affirmed. Milliman v. Driver License Compact Comm’r, Case No. 17-2715 (8th

Cir. Jan. 2, 2018).

       This Court similarly finds that Mr. Milliman’s claims against Howell County are barred by

the applicable statutes of limitations, and Hutchings is immune from Mr. Milliman’s claims based

on the doctrine of prosecutorial immunity. Accordingly, Plaintiff’s Complaint against Defendants

Howell County and Hutchings is dismissed.

   A. Howell County

       Plaintiff’s claims are barred by all applicable statutes of limitations. “Section 1983 provides

a federal cause of action, but in several respects relevant here federal law looks to the law of the



                                                 3

         Case 6:21-cv-03119-MDH Document 33 Filed 09/09/21 Page 3 of 5
State in which the cause of action arose. This is so for the length of the statute of limitations: It is

that which the State provides for personal-injury torts.” Wallace v. Kato, 549 U.S. 384, 387, 127

S. Ct. 1091, 1093, 166 L. Ed. 2d 973 (2007). Wallace held that for some Fourth Amendment

claims, the most closely analogous tort was false imprisonment. Id. at 388-389. Mo. Rev. Stat.

516.140 states that false imprisonment claims have a statute of limitations of two years.

Significantly, this statute of limitations begins to run once the legal process is initiated. “Reflective

of the fact that false imprisonment consists of detention without legal process, a false imprisonment

ends once the victim becomes held pursuant to such process—when, for example, he is bound

over by a magistrate or arraigned on charges.” Wallace v. Kato, 549 U.S. 384, 389, 127 S. Ct.

1091, 1096, 166 L. Ed. 2d 973 (2007).

        Plaintiff’s claims are also barred by the five-year personal injury statute of limitation of

Mo. Rev. Stat. 516.120. Sulik v. Taney County, Mo., 393 F.3d 765, 766-67 (8th Cir. 2005)

(applying the five-year statute of limitations of Mo. Rev. Stat. 516.120(4) to prisoner’s 1983

claims). See also Wilson v. Garcia, 471 U.S. 261, 276, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985) (§

1983 actions should be characterized as personal injury claims for purpose of applying appropriate

state statute of limitations); Farmer v. Cook, 782 F.2d 780, 780 (8th Cir.1986) (§ 1983 claims

brought in Missouri were subject to 5–year statute of limitations).

        Because the alleged injury occurred on February 26, 2011, and legal proceedings

commenced shortly thereafter, Plaintiff’s claims asserted nearly a decade later against Howell

County are barred by all applicable statutes of limitations.

    B. Prosecutor Hutchings

        Prosecutors enjoy absolute immunity in their review of and decisions to charge a violation

of the law. Imbler, 424 U.S. at 420–27, 431, 96 S.Ct. 984. Absolute immunity protects prosecutors



                                                   4

          Case 6:21-cv-03119-MDH Document 33 Filed 09/09/21 Page 4 of 5
against claims arising from their initiation of a prosecution and presenting a criminal case “insofar

as that conduct is ‘intimately associated with the judicial phase of the criminal process.’” Burns v.

Reed, 500 U.S. 478, 486, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991) (quoting Imbler, 424 U.S. at

430, 96 S.Ct. 984). Because the immunity depends upon the functional nature of the prosecutor’s

activities, allegations of improper motive in the performance of prosecutorial functions will not

defeat its protection. Myers v. Morris, 810 F.2d 1437, 1446 (8th Cir. 1987), abrogated on other

grounds, Burns v. Reed, 500 U.S. 478, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991). See also

Reasonover v. St. Louis Cnty., 447 F.3d 569, 580 (8th Cir. 2006). Sample v. City of Woodbury, 836

F.3d 913, 916 (8th Cir. 2016).

       Mr. Milliman’s only claim against Prosecutor Hutchings relates to Hutchings’ decision to

pursue criminal charges against Mr. Milliman in Howell County. Even if every allegation from

Mr. Milliman’s Complaint about the impropriety of the traffic stop, search, and arrest warrant were

true, there are no allegations that would overcome Hutchings’ immunity from suit for claims

arising from the pursuit of criminal charges arising from the arrest. See also, Milliman, Case No.

16-cv-1209, 2016 U.S. Dist. LEXIS 126783 at 17.

                                         CONCLUSION

       For the foregoing reasons, the Motion to Dismiss (Doc. 22) is GRANTED. Plaintiff’s

Complaint is dismissed with prejudice as to Defendants Howell County, Missouri and Michael P.

Hutchings.



IT IS SO ORDERED.

Dated: September 9, 2021                                       /s/ Douglas Harpool______
                                                              DOUGLAS HARPOOL
                                                              United States District Judge


                                                 5

         Case 6:21-cv-03119-MDH Document 33 Filed 09/09/21 Page 5 of 5
